DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
Applicant’s arguments regarding the 103 rejections have been fully considered but moot because the new grounds of rejection presented herein due to Applicant’s amendments. The current rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 2,3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momchilov (US 2012/0092277).
As per claim 2, Momchilov teaches the invention substantially as claimed including, a method comprising: 
	receiving, at a host system comprising one or more server computers distinct from a first client device ([0053], The computing environment can include more than one server 106A-106N such that the servers 106A-106N are logically and/or physically grouped together into a server farm 106; and [0055], The server 106, in some examples, may be of any server type. In other examples, the server 106 can be any of the following server types: … a virtualization server… a SSL VPN server), a request from the first client device  ([0055], client machine 102) to initiate a first remote session ([0055], a first server 106A that receives requests from a client machine 102, forwards the request to a second server 106B, and responds to the request generated by the client machine 102 with a response from the second server 106B)  that enables remote interaction with one or more applications ([0051], a remoted application may be provided in a windowed mode where a desktop is remoted to the client device and the application is displayed as an application executing in the remoted desktop; and [0055], The first server 106A may then present a response to the client's request using a web interface, and communicate directly with the client 102 to provide the client 102 with access to an identified executing on a virtual machine of the host system ([0003], The remoted applications may allow interactions by a user through a client device without requiring the client device to store or execute the application. Instead, the client device may receive application output and data from the server device and display the application output on the local display; [0050], the virtual machine 102C can be managed by a hypervisor executing on a server 106; [0051], Applications, as used herein, are programs that execute after an instance of an operating system (and, optionally, also the desktop) has been loaded. Each instance of the operating system may … virtual (e.g., many instances of an OS running on a single device). Each application may be executed on… remotely located device (e.g., remoted); and [0059], The client machine 102 and server 106 illustrated in FIG. 1A may be deployed as and/or executed on any example of computing device 100 illustrated and described herein or any other computing device) including presenting display data for a first application in a web browser executing on the first client device ([0051], remoting an application may include a client device 102 receiving and displaying application output generated by an application remotely executing on a server 106 or other remotely located machine or computing device. For example, the client device 102 may display program output in application program window, a browser, or other output window. In one example, the program is a desktop or virtual desktop; and [0052], the server 106 may execute a remote presentation client or other client or program that uses a thin-client or remote-display protocol to capture display output generated by an application executing on a server 106 and to subsequently transmit the application display output to a remote client 102); 
	generating, at the host system and for the first remote session, a first stream of pixels representative of a first user interface for the first application for presentation in a content presentation area of the web browser of the first client device ([0051], a remoted 
	providing, during the remote session and to the first client device, the first stream of pixels for display in in the content presentation area of the web browser ([0051], a remoted application may be provided in a windowed mode where a desktop is remoted to the client device and the application is displayed as an application executing in the remoted desktop; and the server 106 may execute a remote presentation client or other client or program that uses a thin-client or remote-display protocol to capture display output generated by an application executing on a server 106 and to subsequently transmit the application display output to a remote client 102; See further [0092]-[0100]); and 
	detecting a change in a size of a window for presenting the first user interface for the application that changes the size of the content presentation area of the web browser  ([0099], the remoting client 510 may perform event-based detection of one or more controls using application programming interfaces provided by one or more of the remote applications 505. For example, at least one remote application 505 may be an operating system executing on the remote computer 501. Another remote application 505B may be executing on the remote computer 501 and within the context of the operating system 505. In these examples, the remoting client 510 may intercept events generated by controls within the remote application 505B using application program interfaces made available by the operating system 505. The and, in response, adapting, by the host system, presentation properties using the detected size change ([0095], a user may view and interact with an application remoted from (e.g., remotely executed by the server (e.g., remote computer 501)) at a client device (e.g., mobile device 102) without requiring the application and/or data to be installed or stored on the client device…The remote computer 501 may further execute a remoting client 510; [0099], the remoting client 510 may collaborate with the window management service 206 (of the mobile computing device 102) to modify remote applications 505 for remote display on the mobile device 102… the remoting client 510 may perform event-based detection of one or more controls using application programming interfaces provided by one or more of the remote applications 505; and [0100], The window management service 206 may receive information from the remoting client 510 and adjust or modify display of an application 204 on the native display 201 using the received information. Adjusting the display may include panning, zooming (in or out), scrolling or otherwise modifying the display of the application 204) including: 
		generating, a second user interface for the first application based on the size change ([0100], The window management service 206 may receive information from the remoting client 510 and adjust or modify display of an application 204 on the native display 201 using the received information. Adjusting the display may include panning, zooming (in or out), scrolling or otherwise modifying the display of the application 204), 
		generating, using data for the second user interface, a second stream of pixels representative of the second user interface for the first application for presentation in a content presentation area of the web browser ([0100], The window management service 206 and 
		providing the second stream of pixels to the first client device for display in the content presentation area of the web browser ([0100], The window management service 206 may receive information from the remoting client 510 and adjust or modify display of an application 204 on the native display 201 using the received information. Adjusting the display may include panning, zooming (in or out), scrolling or otherwise modifying the display of the application 204; See further [0092]-[0100]).

As per claim 3, Momchilov teaches, wherein detecting the a change in the size other window comprises: 
	determining that the window has been resized at the first client device from a first set of window dimensions to a second set of window dimensions ([0099], the remoting client 510 may perform event-based detection of one or more controls using application programming interfaces provided by one or more of the remote applications 505. For example, at least one remote application 505 may be an operating system executing on the remote computer 501. Another remote application 505B may be executing on the remote computer 501 and within the context of the operating system 505. In these examples, the remoting client 510 may intercept events generated by controls within the remote application 505B using application program interfaces made available by the operating system 505. The controls may be selected by the remoting client 510 based on whether the control has focus on or is on a predetermined list of 

As per claim 5, Momchilov teaches, wherein detecting the change in the size of the window comprises: 
	receiving a request to initiate a second remote session with the first application from a second client device ([0012], The method may include facilitating the establishment of a first connection with a first remote computing device to provide access to a shared session window to the first device and facilitating the establishment of a second connection with a second remote computing device to provide access to the shared session window to the second device), wherein the second client device is associated with the same credentials as the first client device ([0013], a method for providing a shared session environment may include facilitating the establishment of a first connection with a first remote computing device to provide access to a shared session window to the first device, facilitating the establishment of a second connection with a second remote computing device to provide access to the shared session window to the second device); and 
	determining that the presentation properties of the second client device causes the first application to resize the first user interface for the first application based on a canvas area of the window corresponding to a second web browser of the second client device ([0012], reconciling the data corresponding to the first and second gestures to generate a 

As per claim 6, Momchilov teaches, wherein determining that the presentation properties of the second client device causes the first application to resize the first user interface includes receiving data indicating canvas parameters for the second client device ([0012], reconciling the data corresponding to the first and second gestures to generate a modification instruction representing the operations defined by the interactions with the shared session windows at the first and second remote computing devices, and transmitting a modified shared session window over the first and second connections to the first and second computing devices; and [0016], receiving via the second connection data corresponding to a non-gesture inputted at the shared session window displayed at the second device to interact with the shared session window, reconciling the data corresponding to the gesture and non-gesture to generate a modification instruction representing the operations defined by the interactions with the shared session windows at the first and second remote computing devices, and transmitting a modified 

As per claim 7, Momchilov initiating the remote session with the first client device ([0071], Upon detecting the initiation of real-time session 601 using any of the methods described above, the remote terminal may send a bandwidth reservation request 602 to the hub); and 
	determining, by a host system, that the first client device does not include a remote client that can communicate with the host system ([0123], The remoting server, in some instances, may also be configured to convert touch input received from a touch-capable client device into non-touch input if the remoted application is not operating on a touch-compatible operating system), wherein generating the first stream of pixels representative of the first user interface for the first application is responsive to determining that the first client device does not include a remote client that can communicate with the host system ([0123], a tablet PC may transmit touch input to a remoting server using an operating system that is touch incompatible (e.g., does not understand touch input). Accordingly, the server may translate the touch input into mouse events or other types of operating system compatible commands (e.g., for modifying an appearance of the application, invoking a function of the application and the like) and forward those to the intended application; See further [0092]-[0100]).

As per claim 8, Momchilov teaches, comprising: 
	receiving, from the web browser, data representing user input for the first user interface of the first application ([0095], providing display and user interaction through a client device such as mobile device 102); and 
	providing, to the first application, the data representing the user input ([0095], a user may view and interact with an application remoted from (e.g., remotely executed by the server (e.g., remote computer 501)) at a client device (e.g., mobile device 102) without requiring the application and/or data to be installed or stored on the client device).

As per claim 9, this is the “system claim” corresponding to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons. The same motivation used in the rejection of claim 7 is applicable to the instant claim.
As per claim 15, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 16, this is the “system claim” corresponding to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 21, this claim is similar to claim 7 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov (United States Patent Application Publication 2012/0092277)  in further view of Park et al.  (United States Patent Application Publication 2016/0249006).
As per claim 4, Momchilov fails to specifically teach wherein the detecting includes receiving input indicating a change to a resolution of the content presentation area in the window of the web browser. 
	However, Park teaches, wherein the detecting includes receiving input indicating a change to a resolution of the content presentation area in the window of the web browser ([0218], the screen display resolution may include at least one of the screen size of an image corresponding to a task execution request and the resolution of an image output with respect to a task corresponding to a task execution request; [0241], The control unit 170 obtains a user input for switching a screen display resolution in operation S4411 and switches at least one task output to the display unit 180 to a screen display resolution corresponding to the obtained user input in operation S4413).

	Momchilov and Park are analogous because they are each related to managing remote sessions.  Momchilov teaches a method for providing remote applications to distributed devices ([0051], remoting an application may include a client device 102 receiving and displaying application output generated by an application remotely executing on a server 106 or other remotely located machine or computing device. For example, the client device 102 may display program output in application program window, a browser, or other output window; and [0157], a first user may enter input for a first application (such as a word processing application) while a second user may enter input for a second application (such as a calculator application) for the same user session in parallel. The server or other device executing the applications may then process the received input for each of the applications and return the results (e.g., modification of an application display or desktop) to both the first and second users).  Park teaches a method of providing remote client sessions where screen resolution can be determined or specified by a user ([0217], The control unit 170 of the terminal 100 outputs with the determined screen display resolution, to the display unit 180, an image for a task corresponding to the obtained task execution request in operation 54405. The control unit 170 can output an image for at least one task corresponding to the obtained task execution request, to the full screen or a partial screen of the display unit 180).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination; the combination of Momchilov-Park would modified to include the screen adjustment mechanisms taught by Park in order to manage remote sessions. Therefore, it would have been obvious to combine the teachings of Momchilov and Park.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199